                                                                                                  FILED
                                                                                         2018 Dec-04 PM 03:34
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

DWIGHT ROLLAND SHELTON, JR.,                    )
                                                )
       Petitioner,                              )
                                                )
       vs.                                      ) Case No. 5:17-CV-8043-SLB
                                                ) Crim. Case No. 5:10-CR-0129-SLB-HNJ
UNITED STATES OF AMERICA,                       )
                                                )
       Respondent.                              )

                                 MEMORANDUM OPINION

       This case is currently pending before the court on Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, hereinafter “Motion

to Vacate,” filed by petitioner Dwight Rolland Shelton, Jr.. (Doc. 1; crim. doc. 64).1 Shelton

seeks credit for time served pre-sentencing and he seeks release of the federal detainer filed

against him. Shelton has also filed a Request for Instant Service of Pending Federal

Sentence, (crim. doc. 60); Notices of Demand for Disposition of Federal Detainer, (crim.

docs. 61 and 62); and a letter requesting the court apply jail credits and lift the federal

detainer, (see crim. doc. 63).

       First, the court notes that Shelton’s remedy does not lie with § 2255 Motion to Vacate.

Second, any habeas petition under § 2241 is premature and, when ripe, must be filed in the


       1
        Citations to documents in the court’s record of in petitioner’s Motion to Vacate
appear as “(Doc. __).” Citations to documents in the court’s record in the criminal
proceedings against petitioner, Case No. 5:10-CR-0129-SLB-HNJ, appear as “(Crim. Doc.
__).” Page number citations refer to the page numbers assigned to the document by the
court’s CM/ECF electronic filing system.
district of incarceration, not in the court of conviction. Once Shelton begins his federal

sentence, he must exhaust all BOP administrative remedies before filing a § 2241 habeas

petition in the federal district court, and such § 2241 petition must be filed in the district

court for the jurisdiction within which he is imprisoned.

       Moreover, the court notes that the detainer is properly filed. This court sentenced

Shelton to a total of 29 months – 17 months to be served concurrently with his state sentence

and 12 months to be served consecutively – or after completion of both his concurrent federal

and state sentences. As he is currently serving his California state sentence, his consecutive

sentence of 12 months remains to be served. It is the duty of the United States Attorney

General, acting through the BOP, to determine the amount of credit due for the time served

by the defendant prior to sentencing; this court does not determine the amount of jail credit

due an inmate. United States v. Alexander, 609 F.3d 1250, 1259 (11th Cir. 2010); 18 U.S.C.

§ 3585.

       Shelton’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody, (doc. 1; Crim. Doc. 64), will be denied, and his Petition will

be dismissed with prejudice. A Certificate of Appealability will not issue. Shelton’s Request

for Instant Service of Pending Federal Sentence, (crim. doc. 60); Demand for Disposition of

Federal Detainer, (crim. docs. 61 and 62); and Request to Apply Jail Credits and Lift

Detainer, (crim. doc. 63), will be denied.




                                              2
                          CERTIFICATE OF APPEALABILITY

       Rule 11 of the Rules Governing § 2255 Proceedings, provides, “The district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” The applicant for § 2255 relief “cannot take an appeal unless a circuit justice or

a circuit or district judge issues a certificate of appealability under 28 U.S.C. § 2253(c).”

Fed. R. App. P. 22(b)(1). And, the “certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2)(emphasis added).       To make a substantial showing of the denial of a

constitutional right, the applicant must show “that reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed further.”

Miller–El v. Cockrell, 537 U.S. 322, 336 (2003)(citations and internal quotations omitted).

       Shelton is not entitled to habeas relief; reasonable jurists could not disagree. He has

not demonstrated that any issue he raises is reasonably debatable and/or deserves

encouragement to proceed further. Therefore, issuance of a certificate of appealability is not

warranted in this case.

       DONE, this 4th day of December, 2018.



                                           SHARON LOVELACE BLACKBURN
                                           UNITED STATES DISTRICT JUDGE




                                              3
